DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 Response to Amendment
The amendment filed on 10/31/2022 has been entered. Claim(s) 1-4, 6-13, and 15 is/are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagishita et al. (JP2013184832) in view of Chen et al. ("Macroscale and microscale fracture toughness of microporous sintered Ag for applications in power electronic devices." Acta Materialia 129 (2017): 41-51.) in further view of Sakida et al. (JP2013110217A).
Regarding Claims 1, 4 and 6, Yagishita teaches a thermal interface material (1a) for bonding comprising a first bonded element (52) such as an to a second bonded element (56) where metal sintered compacts (54 and 54a) enter spaced between end portions and side faces of end portions of a plurality of carbon nanotubes (40a) shown below in figure 21. Air gaps are between the nanotubes 40a which are not in contact with first bonded member (52); the members are bonded (sintered by heating [0122]) 

    PNG
    media_image1.png
    274
    357
    media_image1.png
    Greyscale


Regarding the claim limitation of the first bond part being mostly composed of a first metal sintered compact, while Yagishita teaches liquid phase sintering of the heat conductive paste [0120], Yagishita does not explicitly teach the paste is comprised of a majority sintered metal. However, Chen teaches that microporous sintered silver can serve as a bonding material to conventional die-bonding materials in power electronic devices (abstract) such as transient liquid phase sintering and sintered silver particles (Page 41, Col. 1, Lines 8-14), where the sintered paste of Chen comprises Ag particles mixed with ethylene glycol in a weight ratio of 1:10 (EG:Ag particles) (Page 42, Col. 2, Lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art to use a majority sintered metal heat conductive paste in the method of Yagishita for the purpose of forming a bond between electronic power components of higher metal content and therefore increased conductivity. 
Regarding the claim limitation of the first and second end portions covering a plurality of nanotubes where the end portions have length of 2-10 microns; Sakida teaches a sheet like structure with carbon nanotubes have first and second bond layers (abstract) (Figure 1) where the nanotubes have end portions inside the bond layers (4  and 5 of Figure 10), and where the first and second bonding layers are about 10 microns or more and 20 microns or more respectively so as to cover fragile portions of the roots or end portions [0036-0037]. Therefore, one of ordinary skill in the art would have been motivated to ensure the end portions or roots in the sheet of Yagishita have lengths less than 10 or 20 microns such as the claimed range to ensure the fragile roots of the carbon nanotubes are covered or protected. 
Regarding Claims 3 and 7, Yagishita teaches the first component is a heat spreader and the second component is a semiconductor device which is an electronic component [0008].
Regarding Claims 8 and 15, Yagishita teaches implies the conductive paste 54 and 54a are the same material [0123-0124] (and therefore the bond parts are only composed of each respective metal sintered compact) 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagishita et al in view of Chen et al. in further view of Sakida et al.  as applied to Claim 1 above, in further view of Wang et al. ("Low-temperature sintering with nano-silver paste in die-attached interconnection." Journal of Electronic Materials 36.10 (2007): 1333-1340.).
Regarding Claim 2, Yagishita in view of Chen teaches a conductive paste with metal particles can be used, but does not teach whether the plurality of carbon nanotubes are present in a crystal grain boundary of the metal sintered compact. However, Wang teaches that when nanosintered paste is used for sintering and bonding electronic components to semiconductor devices, and teaches that sintering of nanosilver paste forms a densified joint with grains (Page 1336, Col. 1, Lines 12-16). Therefore, one of ordinary skill in the art would have been motivated to use a conductive paste with metal particles capable of forming grains for the conductive paste taught by Yagishita for the purpose of forming a dense joint with reduced porosity. This mechanism is considered to be identical to that of the claimed invention which is considered responsible for the claimed limitation of the carbon nanotubes of Yagishita being present in the grain boundaries formed in the sintered compact as a result of sintering and grain formation under the expectation that products made by identical or substantially identical methods have the same properties. (See MPEP 2112.01(I)). 



Response to Arguments
Applicant’s arguments, see Pages 7-8 of Remarks, filed 10/31, with respect to the rejection(s) of amended claim(s) 1 and 6 under the 103 rejection of Yagashita in view of Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yagashita in view of Chen and further in view of Sakida et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738